Judgment, Supreme Court, Bronx County (George Daniels, J.), rendered February Í7, 1995, convicting defendant, upon his plea of guilty, of two counts of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years, unanimously affirmed.
Having failed to move to withdraw his plea on the specific grounds now asserted on appeal, defendant’s current claim that he was inadequately warned that a violation of the plea conditions would result in an enhanced sentence is unpreserved for appellate review (People v Mackey, 77 NY2d 846), and we decline to review it in the interest of justice. Were we to review it, we would find it without merit (People v Cruz, 237 AD2d 218), and that defendant’s use of false pedigree information to *244obtain a favorable plea bargain independently justified an enhanced sentence with no option to withdraw the plea (supra). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.